DETAILED ACTION
This Office action is in response to the after-final amendment and AFCP 2.0 request filed on January 20th, 2021.  Claims 1 and 3-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Philip Conrad on February 17th, 2021.
The application has been amended as follows:
Claim 1: A method to operate a secondary-electron multiplier having dynodes 5 secondary electrons per impinging ion results, and - amplifying an output current of the secondary-electron multiplier using an electronic pre-amplifier mounted in a vacuum system of the mass spectrometer in which the secondary-electron multiplier is located, or on a housing of said vacuum system, wherein a pre-amplifier amplification is chosen such that a resultant noise level allows current pulses generated by individual ions impinging on the ion detector to be detected above the noise at an input of a digitizing unit.
Claim 10: A method to operate a secondary-electron multiplier having dynodes 5 secondary electrons per impinging ion results, and - amplifying an output current of the secondary-electron multiplier using an electronic pre-amplifier mounted in a vacuum system of the mass spectrometer in which the secondary-electron multiplier is located, or on a housing of said vacuum system, wherein a pre-amplifier amplification is chosen such that a resultant noise level allows current pulses generated by individual ions impinging on the ion detector to be detected above the noise at an input of a digitizing unit.
REASONS FOR ALLOWANCE
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a method to operate a secondary-electron multiplier having dynodes in an ion detector of a mass spectrometer in order to prolong the service life, comprising: - supplying the secondary-electron multiplier with an operating voltage in such a way that an amplification of less than 105
The closest prior arts of record are US 2011/0024616 (Pringle), US 2015/0162174 (Badiei et al.), and US 5,757,005 (Callas et al.).  Pringle discloses a method to operate a secondary-electron multiplier comprising - supplying the secondary-electron multiplier with an operating voltage in such a way that an amplification of less than 105 secondary electrons per impinging ion results (‘According to this arrangement the electron gain is typically of the order 104-106’ P 201), but does not disclose a secondary-electron multiplier having dynodes.  Badliei et al. discloses a method to operate a secondary-electron multiplier having dynodes in an ion detector of a mass spectrometer and amplifying an output current of the secondary-electron multiplier using an electronic pre-amplifier chosen such that a resultant noise level allows current pulses generated by individual ions impinging on the ion detector to be detected above the noise at an input of a digitizing unit.  However, Badiei et al. does not disclose amplification of less than 105 secondary electrons.  Callas et al. discloses reducing noise by mounting a pre-amplifier close to an ion detector.  None of these arts, taken alone or together, disclose or make obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896